DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a light emitting diode device comprising all limitations of the claims, specifically including but not limited to “wherein the charge layer forms a barrier for transporting carriers of the first conductivity type until a bias of at least 1.5 times a bandgap of the second material is applied between the first conductivity type layer and the contact layer, and a resulting electric field in the impact ionization layer is greater than or equal to an impact ionization threshold for the second material” of Claim 1, “wherein the charge layer forms a barrier for transporting carriers of the first conductivity type until a bias of at least 1.5 times a bandgap of the first material is applied between the first conductivity type layer and the contact layer, and a resulting electric field in the impact ionization layer is greater than or equal to an impact ionization threshold for the first material” of Claim 11, “a compositional step between the first composition and the second composition at the interface creates a barrier for transporting carriers of the first conductivity type until a bias of at least 1.5 times a bandgap of the impact ionization layer is applied between the first conductivity type layer and the contact layer, and a resulting electric field in the impact ionization layer is greater than or equal to an impact ionization threshold” of Claim 15, and “the reversal of the first polarity to the second polarity at the interface creates a barrier for transporting carriers of the first conductivity type until a bias of at least 1.5 times a bandgap of the second material is applied between the first conductivity type layer and the contact layer, and a resulting electric field in the impact ionization layer is greater than or equal to an impact ionization threshold for the second material” of Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US Patent Application Publication No. 2022/0029007) teaches a semiconductor structure device based on GaN with different polarity layers but does not teach the functional bandgap requirements of the claims.
Tang et al. (US Patent Application Publication No. 2021/0343896) teaches an LED semiconductor structure device based on GaN with different polarity layers but does not teach the functional bandgap requirements of the claims.
Bhusal et al. (US Patent Application Publication No. 2021/0066545) teaches an LED semiconductor structure device based on GaN with different polarity layers but does not teach the functional bandgap requirements of the claims.
Campbell et al. (US Patent Application Publication No. 2017/0244002) teaches a semiconductor structure device based on GaN with different polarity layers but does not teach the functional bandgap requirements of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891